                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

UNITED STATES OF AMERICA

v.                                                            CASE NO: 5:21-mj-1009-PRL

MICHAEL CURZIO
                                                               AUSA: William S. Hamilton
                                                            Deft. Atty.: Christine Bird (FPD)

 JUDGE             Philip R. Lammens         DATE AND TIME                   January 19, 2021
                                                                           3:53 pm - 4:46 pm
                                                                                   53 minutes
 DEPUTY            Mari Jo Taylor            TAPE/REPORTER                         DIGITAL
 CLERK
 INTERPRETER       Not required              PRETRIAL/PROBATION:               Megan Martin

        CLERK'S MINUTES – (Reconvene) INITIAL APPEARANCE (Rule 5c)

Case called, appearances made, procedural settings by the Court. All parties and counsel are
appearing via video pursuant to the authority granted by the Court pursuant to the
Administrative Orders entered in 8:20-mc-25 regarding the CARES Act. Court confirms
with both the defendant and defense counsel consent to appear via video for this hearing.

Defendant was arrested on 01/14/21 for Criminal Complaint from the District of
Columbia. An initial appearance was held and the defendant, through court appointed
counsel, requested a continuance in order to retain private counsel and reserved his rights
as to any hearings he was entitled to. The Government moved for the defendant’s
detention.

The district of Columbia has since filed an Information. Their case number is 1:21-mj-12.

Defendant advised of rights, charges, penalties, etc...

The defendant was previously advised of Rule 20 rights.

Defendant advises that they are prepared to go forward with the detention hearing.

Government proffers.

Defendant responds.

Court remands defendant back to the custody of the U.S. Marshal to be transported to the
District of Columbia.

COMMITMENT TO ANOTHER DISTRICT TO ENTER.
